Case 3:19-cr-OOOOl-T.]C-PDB Document 12 Filed 01/09/19 Page 1 of 3 Page|D 48

United States District Court
l\/liddle District of Florida
Jacksonville Division

UNITED STATES oF AMERICA
v. No. 3:19-cr»01-J~32PDB

JOHN R. NETTLETON

 

Order Setting Conditions of Release
The Court orders that the defendants release is subject to the following conditions:
1. The defendant must not commit any offense in violation of federal, state, or local law
while on release in this case and must report any violations, arrests, or convictions,
or contact with law enforcement personnel (including traffic stops) to Pretrial Services

immediately

2. The defendant must reside at 512 Cunningham Hollow Way, St. Johns, Florida, and
must not change that address without prior permission from the Court.

3. The defendant must appear at all proceedings as required and must surrender for
service of any sentence imposed as directedl The defendant must next appear upon
notification of the Clerk of Court.

4. The defendant must participate in DNA collection if required by law.

Additional Conditions of Release

To reasonably assure the appearance of the defendant and the safety of other persons and
the community, the Court further orders that the defendants release is subject to the
following additional conditions:

5. Release on Personal Recognizance or Unsecured Bond

The defendant promises to appear at all proceedings as required and to surrender for
service of any sentence imposed

6. Specific Conditions

a. The defendant must restrict travel to the Middle District of Florida. He may travel
to Bushnell, Florida, on Friday, January 11, 2018, to attend a funeral, and, with

Case 3:19-cr-OOOOl-T.]C-PDB Document 12 Filed 01/09/19 Page 2 of 3 Page|D 49

advance and reasonable notice, he may obtain permission from Pretrial Services,
to travel to the Northern District of Florida to visit family

b. Avoid all contact, directly or indirectly, outside the presence of counsel, with any
government witnesses except required for Work purposes The United States will
provide a witness list under seal to defense counsel by January 14, 2019.

c. Surrender his passport to the Clerk of Court by 4:00 p.m., on January 9, 2019, and
not obtain any new travel documents

Advice of Penalties and Sanctions
To the defendant you are advised of the following penalties and sanctions:

A violation of any of the conditions of release in this Order may result in the
immediate issuance of a warrant for your arrest, a revocation of release, an order of detention,

and a prosecution for contempt of court and could result in a term of imprisonment a fine, or
both.

Your commission of any crime while on pre-trial release may result in an additional
sentence to a term of imprisonment of not more than ten years, if the offense is a felony; or a
term of imprisonment of not more than one year, if the offense is a misdemeanor This
sentence shall be in addition to any other sentence

Federal law makes it a crime punishable by up to five years of imprisonment, and a
$250,000 fine, or both, to intimidate or attempt to intimidate a witness, victim, juror,
informant or officer of the Court, or to obstruct a criminal investigation lt is also a crime
punishable by up to ten years of imprisomnent, a $250,000 fine or both, to tamper with a
Witness, victim, or informant, or to retaliate against a witness, victim, or informant, or to
threaten or attempt to do so.

If after release, you knowingly fail to appear as required by the conditions of release,
or to surrender for the service of sentenoe, you may be prosecuted for failing to appear or
surrender and additional punishinth may be imposed lf you are convicted of:

0 an offense punishable by death, life imprisonment or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for not
more than ten years, or both;

¢ an offense punishable by imprisonment for a term of five years or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisoned for not more
than five years, or both;

v any other felony, you shall be fined not more than $250,000 or imprisoned not more
than two years, or both;

0 a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year, or both.

20f3

Case 3:19-cr-OOOOl-T.]C-PDB Document 12 Filed 01/09/19 Page 3 of 3 Page|D 50

A term of imprisonment imposed for failure to appear or surrender shall be in addition
to the sentence for any other offense. ln addition, a failure to appear may result in the
forfeiture of any bond posted.

Acknowledgment of the Defendant

 

 

31 acknowledge tl_iat I am the defendant in this case and that I am aware of the conditions of
release I promise to obey all conditions of release, to appear as directed and to surrender for
. fany sentence imposed li am aware of- tl_te penalties and sanctions set forth tn- this

sts;`z,- /c 12 1:: utu wm 7/., /f,,,., nw
2 ij ns F_; .-_»72 2 77 4
telephone clo°i 260 9 37 375 `

    

 

 

Directions to the United States Marshal

The Court orders the defendants release after processing

 

 

 

 

January 9, 2019
PATRICIA D. BARKSDALE
United States Magistrate Judge

c: Peter Nothstein, Esquire
Daniel Schwarz, Esquire
U.S. l\/Iarshals Service
U.S. Pretrial Services
John R. Nettleton

30f3

